Citation Nr: 1143646	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1942 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had requested an opportunity to appear at a hearing before a Veterans Law Judge.  A hearing was scheduled for May 2010 and the Veteran was notified at his address of record; the Veteran failed to appear for the hearing.  Thus, the Board deems his request for a hearing withdrawn.  

This case was previously before the Board in June 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's hearing loss disability or tinnitus were caused by or aggravated by his military service.  The opinion was received in August 2011 and a copy was furnished to the Veteran and his representative.  No response has been received.


FINDINGS OF FACT

1. A bilateral hearing loss disability was not manifested in service; a bilateral hearing loss disability, first manifested more than one year after service separation, is not shown to be the result of service.



2. Tinnitus was not manifested in service; tinnitus, first manifested after service separation, is not shown to be the result of service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2. Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in May 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records with the exception of his separation examination are unavailable and presumed lost in the 1973 fire at the National Personnel Records Center.  

Where service treatment records are unavailable through no fault of the claimant, there is a heightened duty to assist him by obtaining other medical records which may be relevant to his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). The RO has obtained the Veteran's service treatment records to the extent available, as well as post-service VA records.  There is nothing in the record which indicates that there are any outstanding relevant records for the period prior to 2006.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in April 2008 with regard to his claims of service connection for bilateral hearing loss disability and tinnitus.  In addition, the Board sought and obtained an expert medical opinion in July 2011.  The conclusion of the VHA medical expert that a determination as to etiology cannot be reached without resorting to speculation reflects the limitations of medical knowledge where there is an insufficient factual basis on which to reach a conclusion and is reasonably based on the incredibly limited procurable medical evidence.  For this reason the opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2009) (A Department of Veterans Affairs (VA) medical examination is not inadequate merely because the medical examiner states he cannot reach a conclusion without resort to speculation.). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary. 38 C.F.R. § 3.159(c)(4).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss disability, as an organic disorder of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 




Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 


When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran's service treatment records are limited to a separation examination in April 1946, which stated that he had no ear abnormality.  The examination report does not indicate that any form of hearing test was administered.  A note from the National Personnel Records Center stated that the Veteran's records are presumed to have been destroyed in the 1973 fire at that facility.

In May 2007, the Veteran filed a claim of service connection for bilateral hearing loss disability and tinnitus, noting that these disabilities should be considered under the presumptive service-connection provisions based on noise exposure due to his military occupational specialty (MOS) of infantryman.

On VA examination in April 2008, the Veteran gave a history of bilateral hearing problems for the last 15 years or so which had developed over time.  He stated that he had ear infections as well as a head injury in service as the result of a military train wreck in 1946.  He gave a history of in-service noise exposure from gunfire, bombs, heavy machinery, and aircraft engines.  After service, the Veteran was a truck driver and denied any hazardous noise exposure.  On audiometric testing, his pure tone threshold levels, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
50
85
100
LEFT
40
35
75
85
100





The word recognition scores were 44 percent in the right ear and 32 percent in the left ear.  He reported severe bilateral, constant tinnitus with onset about 15 years prior.  The VA examiner stated that the tinnitus was, at least as likely as not, a symptom associated with the hearing loss.  The diagnosis was bilateral sensorineural hearing loss.  The VA examiner stated that it was not possible to offer an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation because there was no evidence of his hearing acuity prior to the VA examination.

In his Substantive Appeal in May 2008, the Veteran stated that he was involved in a train accident in April 1946 which resulted in severe head injuries, for which he received only minor medical treatment.  The incident occurred just a few days prior to his service separation.  At that time his head was completely swollen and he was having trouble hearing.  He stated that since he did not contact VA for many years, he had never reported that he had gradually lost his hearing since 1946.  His hearing was first tested through Medicare in 2006 and he was issued hearing aids.  The Veteran that his ears were damaged in the train accident, when his head was pinned between two metal beams and he was bleeding from his ears.  He stated that his head was swollen for up to four weeks after service.  He stated that his position as a rifleman from 1942 to 1946 also contributed to his hearing loss since hearing protection was not used.

In March 2009, VA records note that the Veteran had hearing loss and tinnitus since 1946 because of noise exposure to gunfire in the infantry.

In July 2011, the Board sought an expert medical opinion from an otolaryngologist with regard to the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  After reviewing the claims file, including the Veteran's statements and the medical evidence, the VHA expert stated that he was also unable to render a medical opinion as to whether the Veteran's hearing loss and tinnitus were the result of his military service without resorting to speculation.  



The VHA expert explained that there were no records to show when the Veteran's hearing loss occurred and no record of hearing acuity before, during, or after his active duty military service or at any time prior to 2007.  

Analysis

To the extent the Veteran asserts that he experienced symptoms of hearing loss due to noise exposure while in service, or in the period immediately following the train accident and his service separation, the Veteran is competent to state that he experienced symptoms of hearing loss in service.  The Board finds the Veteran's statements with regard to the train accident and his head injury therein both competent and credible.  

As for continuity of symptomatology under 38 C.F.R. § 3.303(b) or by initial diagnosis after service under 38 C.F.R. § 3.303(d), the first evidence of documented hearing loss was in 2006 when the Veteran was examined through Medicare and issued hearing aids.  The absence of documented symptoms of hearing loss from 1946 to 2006, a period of 60 years, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.). 

To the extent that the Veteran asserts continuity, here the evidence of continuity fails not because of the lack of documentation, rather the assertion of continuity is less probative than the negative evidence and continuity of symptomatology is not established under 38 C.F.R. § 3.303(b).  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The brief note in VA treatment records of the history of the Veteran's hearing loss complaints appears to have been based on information supplied by the Veteran, as no rationale was provided for the comment and the treatment involved was not related to the Veteran's bilateral hearing loss or tinnitus.  



In addition, the Veteran stated in his VA examination in April 2008 that his hearing loss came on gradually and that he had particularly noted his hearing loss and tinnitus in the last fifteen years.

The Veteran asked that his hearing loss be considered under the provisions for presumptive service connection, based on his service as an infantryman.  While there would undoubtedly have been hazardous noise exposure in service by virtue of the Veteran's military duties, whether this resulted in a permanent disability cannot be established.  As for presumptive service connection as a chronic disease, after service bilateral hearing loss of the sensorineural type was first diagnosed in 2006, some 60 years after service, well beyond the one-year presumptive period following service separation in 1946 for manifestations of bilateral hearing loss of the sensorineural type as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309. 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), the Veteran is competent to describe symptoms of hearing loss and tinnitus and his lay opinion is a reasonable inference based on his perceptions and therefore has some probative value on the question of whether bilateral hearing loss disability or tinnitus is related to noise exposure or a head injury in service.  Also, under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting in a footnote that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

However, hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent);


see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Rather, diagnosis of bilateral hearing loss of the sensorineural type is necessarily based on results of audiology testing that met the standard of hearing loss under 38 C.F.R. § 3.385.  For this reason, bilateral hearing loss of the sensorineural type is not a simple medical condition that a lay person is competent to identify because of a lack of qualification through specialized education, training, or experience to interpret audiology testing.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the April 2008 VA examiner specifically linked the Veteran's tinnitus to his bilateral hearing loss disability, the same principles would govern that disability here, as well.

Where, as here, there is a question regarding medical evidence of an association or link between a condition first diagnosed after service, and an injury, disease, or event in service, competent medical evidence is required to substantiate the claim. 

In this instance, there is no competent medical opinion evidence that links the Veteran's bilateral hearing loss disability and tinnitus to his military service to include his head injury and noise exposure.  Based on the opinion of both the VHA expert and the VA examiner, no such opinion could be rendered without resort to speculation because of the lack of evidence documenting the Veteran's hearing before 2006.  

The law provides that a claim may not be granted based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102. 

Although reasonable doubt will be resolved in favor of the Veteran, reasonable doubt exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  In this case, there is no approximate balance of positive and negative evidence and reasonable doubt does not apply.  38 U.S.C.A. § 5107(b)




ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


